October 01, 2010


Mr. Timothy Poteet
Chamberlain & McHaney
301 Congress, 21st Floor
Austin, TX 78701
Mr. John Kenneth Woodard
Bush & Ramirez LLC
24 Greenway Plaza Suite 1700
Houston, TX 77046

RE:   Case Number:  09-0744
      Court of Appeals Number:  14-07-01006-CV
      Trial Court Number:  2002-65400

Style:      MID-CONTINENT CASUALTY COMPANY
      v.
      GLOBAL ENERCOM MANAGEMENT, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Matthew E.     |
|   |Coveler            |
|   |Mr. Christopher A. |
|   |Prine              |
|   |Mr. Loren Jackson  |